Title: To George Washington from Henry Knox, 2 January 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War Department, Jan. 2d 1794
          
          Most of the principal Chiefs of the Wabash Indians who visited this City having died
            with the smallpox, it would have been improper & nugatory to have attempted with the
            remainder any explanation of the fourth article of the treaty of Post Vincennes the 7th
            day of Septr 1792.
          It was presumed that at the intended treaty to be held with the North Western Indians
            that the Wabash tribes would have been represented. With a view therefore to this
            subject generally the following article was inserted in the instructions of the
              Commissioners.
          “You will in all your negotiations carefully guard the general rights of preemption of
            the United States to the Indian Country against all other nations of individuals, as
            established by the treaty of 1783 with Great Britain. But in describing these rights to
            the Indians, you will impress them with the idea that we concede to them fully the right
            and possession of the soil as long as they desire to occupy the same; but when they
            choose to sell any portion of the Country, it must be sold only to the United States who
            will protect the Indians against all imposition.”
          
          But the expectation of the treaty having been frustrated, nothing has been effected
            upon the subject. I have the honor to be with the greatest
            respect Your Obedt Servant
          
            H. Knox Secy of War.
          
        